                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


MICHAEL BURNS,                                 )
                                               )
                  Plaintiff,                   )
                                               )
            vs.                                )          Case No. 4:17cv2304 SNLJ
                                               )
TIMOTHY SEABAUGH, et al.,                      )
                                               )
                  Defendants.                  )


                               MEMORANDUM and ORDER

       This matter is before the Court on the pro se prisoner plaintiff’s motion to compel

(#33). Plaintiff states that was transferred to a different prison and placed “back into

punitive segregation,” where he is not permitted to have any legal materials or writing

materials, nor is he allowed to visit the law library. He seeks an order compelling

defendants to allow him access to the library and to the materials necessary for prosecuting

his case.

       Defendants respond that plaintiff is on suicide watch. “Generally, while on suicide

watch, Plaintiff may not have any materials, including papers, pens, and research

materials.” (#36 at 1.) Plaintiff is allowed to read materials at the cell door. Defendants

state they will not oppose a stay of this matter until plaintiff is no longer on suicide watch.

Plaintiff did not file a reply memorandum.




                                              1
       Although the Court will not formally stay this matter, plaintiff is advised that he

may move for any extensions of time that he may need in order to prosecute his case in

light of his housing situation. Plaintiff is able to file motions with the Court.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to compel is DENIED without

prejudice.

       Dated this     28th   day of January, 2019.




                                             UNITED STATES DISTRICT JUDGE




                                              2
